     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 1 of 17


 1    KATHERINE F. WENGER / CA SB #223045
      DAVID M. MARCHIANO / CA SB# 264809
 2    BROWN, GEE & WENGER LLP
 3    200 Pringle Avenue, Suite 400
      Walnut Creek CA 94596
 4    Telephone: (925) 943-5000
      Facsimile: (925) 933-2100
 5    kwenger@bgwcounsel.com
      dmarchiano@bgwcounsel.com
 6
      Attorneys for Plaintiff
 7    GROVE WAY INVESTMENTS, LLC
 8    ERINN M. CONTRERAS/ CA SB# 244563
      DANIEL S. MAROON/ CA SB# 297900
 9    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      Four Embarcadero Center, 17th Floor
10    San Francisco, CA 94111-4109
      Telephone: (415) 434-9100
11    Facsimile: (425) 434-3947
      econtreras@sheppardmulllin.com
12    dmarooon@sheppardmullin.com
13    Attorneys for Defendant
      CENTENE MANAGEMENT COMPANY, LLC
14

15                              UNITED STATES DISTRICT COURT

16                             EASTERN DISTRICT OF CALIFORNIA

17

18     GROVE WAY INVESTMENTS, LLC, a                       CASE NO. 2:19-cv-00696-JAM-EFB
       California limited liability company,
19
                            Plaintiff,                 AMENDED STIPULATED
20                                                     PROTECTIVE ORDER
       v.
21
       CENTENE MANAGEMENT COMPANY,
22     LLC, a Wisconsin limited liability company,
       and DOES 1 through 20, inclusive,
23
                            Defendants.
24

25
       AND COUNTERCLAIM
26

27

28
                                                     -1-               Case No. 2:19-cv-00696-JAM-EFB
                                                            AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 2 of 17


 1    1.      PURPOSES AND LIMITATIONS
 2            Disclosure and discovery activity in this action are likely to involve production of
 3    confidential, proprietary, or private information for which special protection from public
 4    disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5    Accordingly, the parties hereby stipulate to and petition the court to enter the following
 6    Stipulated Protective Order in accordance with Civil Local Rule 141, 141.1, 143, and 251, as
 7    well as Federal Rule of Civil Procedure 26. The parties acknowledge that this Order does not
 8    confer blanket protections on all disclosures or responses to discovery and that the protection it
 9    affords from public disclosure and use extends only to the limited information or items that are
10    entitled to confidential treatment under the applicable legal principles. The parties further
11    acknowledge, as set forth in Section 13.3, below, that this Stipulated Protective Order does not
12    entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the
13    procedures that must be followed and the standards that will be applied when a party seeks
14    permission from the court to file material under seal.
15    2.      DEFINITIONS
16            2.1     “ATTORNEYS’ EYES ONLY” Information or Items: extremely sensitive
17    “Confidential Information or Items”, disclosure of which to another Party or Non-Party would
18    create a substantial risk of serious harm that could not be avoided by less restrictive means.
19            2.2     Challenging Party: a Party or Non-Party that challenges the designation of
20    information or items under this Order.
21            2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
22    generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
23    of Civil Procedure 26(c), including but not limited to trade secrets, competitive analyses, income
24    statements, client or customer information, and bank or financial records and statements, along
25    with other proprietary or confidential information.
26

27            2.4     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
28    well as their support staff).
                                                       -2-                Case No. 2:19-cv-00696-JAM-EFB
                                                               AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 3 of 17


 1            2.5    Designating Party: a Party or Non-Party that designates information or items that
 2    it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
 3    “ATTORNEYS’ EYES ONLY”.
 4            2.6    Disclosure or Discovery Material: all items or information, regardless of the
 5    medium or manner in which it is generated, stored, or maintained (including, among other things,
 6    testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 7    responses to discovery in this matter.
 8            2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to
 9    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
10    consultant in this action.
11            2.8    House Counsel: attorneys who are employees of a party to this action. House
12    Counsel does not include Outside Counsel of Record or any other outside counsel.
13            2.9    Non-Party: any natural person, partnership, corporation, association, or other legal
14    entity not named as a Party to this action.
15            2.10   Outside Counsel of Record: attorneys who are not employees of a party to this
16    action but are retained to represent or advise a party to this action and have appeared in this
17    action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
18    that party.
19            2.11   Party: any party to this action, including all of its officers, directors, employees,
20    consultants, retained experts, and Outside Counsel of Record (and their support staffs).
21            2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
22    Material in this action.
23            2.13   Professional Vendors: persons or entities that provide litigation support services
24    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
25    organizing, storing, or retrieving data in any form or medium) and their employees and
26    subcontractors.
27            2.14   Protected Material: any Disclosure or Discovery Material that is designated as
28    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”.
                                                       -3-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 4 of 17


 1           2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 2    Producing Party.
 3    3.     GOOD CAUSE STATEMENT
 4           3.1     The parties contend there is good cause and a particularized need for a Protective
 5    Order to preserve the interests of confidentiality and privacy of the parties in this case. This
 6    action is likely to involve valuable and confidential commercial and financial information for
 7    which special protection from public disclosure and from use for any purpose other than
 8    prosecution of this action is warranted. Such confidential and proprietary materials and
 9    information consist of, among other things, confidential business or financial records and other
10    information, information regarding confidential business practices, or other confidential
11    commercial information, including information potentially implicating the privacy rights of third
12    parties or information otherwise generally unavailable to the public. It is in the best interests of
13    the parties and the Court, in order to facilitate efficient discovery, to limit discovery disputes, and
14    to protect the privacy and confidentiality of the parties, to enter a Protective Order.
15           3.2.    The entry of a Protective Order by the Court pursuant to this Stipulation shall not
16    be construed as any ruling by the Court on the aforementioned legal statements or privilege
17    claims, nor shall this section be construed as part of any such Court Order.
18           3.3     In entering this Protective Order, the parties do not intend to designate
19    information or documents as confidential or ATTORNEYS’ EYES ONLY for tactical reasons.
20    The Parties agree to designate information as CONFIDENTIAL only when a good faith belief
21    exists that the information has been maintained in a confidential manner and there is good cause
22    for excluding it from the public record. The parties further agree to designate information as
23    ATTORNEYS’ EYES ONLY, only when a good faith belief exists that such information is
24    extremely sensitive “Confidential Information or Items”, and that the disclosure of such
25    information to another Party or Non-Party would create a substantial risk of serious harm that
26    could not be avoided by less restrictive means.
27    4.     SCOPE
28           The protections conferred by this Stipulation and Order cover not only Protected Material
                                                        -4-              Case No. 2:19-cv-00696-JAM-EFB
                                                              AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 5 of 17


 1    (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
 2    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
 3    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 4    However, the protections conferred by this Stipulation and Order do not cover the following
 5    information: (a) any information that is in the public domain at the time of disclosure to a
 6    Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
 7    a result of publication not involving a violation of this Order, including becoming part of the
 8    public record through trial or otherwise; and (b) any information known to the Receiving Party
 9    prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
10    obtained the information lawfully and under no obligation of confidentiality to the Designating
11    Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
12     5.    DURATION
13           Even after final disposition of this litigation, the confidentiality obligations imposed by
14    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
15    order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
16    claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
17    the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
18    action, including the time limits for filing any motions or applications for extension of time
19    pursuant to applicable law.
20

21    6.     DESIGNATING PROTECTED MATERIAL
22           6.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
23    or Non-Party that designates information or items for protection under this Order must take care
24    to limit any such designation to specific material that qualifies under the appropriate standards.
25    The Designating Party must designate for protection only those parts of material, documents,
26    items, or oral or written communications that qualify – so that other portions of the material,
27    documents, items, or communications for which protection is not warranted are not swept
28    unjustifiably within the ambit of this Order.
                                                       -5-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 6 of 17


 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 2    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 3    unnecessarily encumber or retard the case development process or to impose unnecessary
 4    expenses and burdens on other parties) expose the Designating Party to sanctions.
 5           If it comes to a Designating Party’s attention that information or items that it designated
 6    for protection do not qualify for protection, that Designating Party must promptly notify all other
 7    Parties that it is withdrawing the mistaken designation.
 8           6.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 9    (see, e.g., second paragraph of section 6.2(a) below), or as otherwise stipulated or ordered,
10    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
11    designated before the material is disclosed or produced.
12           Designation in conformity with this Order requires:
13                   (a)     for information in documentary form (e.g., paper or electronic documents,
14    but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
15    Party affix the legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to each page that
16    contains protected material. If only a portion or portions of the material on a page qualifies for
17    protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
18    making appropriate markings in the margins).
19           A Party or Non-Party that makes original documents or materials available for inspection
20    need not designate them for protection until after the inspecting Party has indicated which
21    material it would like copied and produced. During the inspection and before the designation, all
22    of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
23    inspecting Party has identified the documents it wants copied and produced, the Producing Party
24    must determine which documents, or portions thereof, qualify for protection under this Order.
25    Then, before producing the specified documents, the Producing Party must affix the
26    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” legend to each page that contains
27    Protected Material. If only a portion or portions of the material on a page qualifies for protection,
28    the Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                       -6-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 7 of 17


 1    appropriate markings in the margins).
 2                   (b)     for testimony given in deposition or in other pretrial or trial proceedings,
 3    that the Designating Party identify on the record, before the close of the deposition, hearing, or
 4    other proceeding, all protected testimony.
 5                   (c)     for information produced in some form other than documentary and for
 6    any other tangible items, that the Producing Party affix in a prominent place on the exterior of
 7    the container or containers in which the information or item is stored the legend
 8    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 9    the Producing Party, to the extent practicable, shall identify the protected portion(s).
10           6.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
11    designate qualified information or items does not, standing alone, waive the Designating Party’s
12    right to secure protection under this Order for such material. Upon timely correction of a
13    designation, the Receiving Party must make reasonable efforts to assure that the material is
14    treated in accordance with the provisions of this Order.
15

16

17    7.     CHALLENGING CONFIDENTIALITY AND ATTORNEYS’ EYES ONLY
18    DESIGNATIONS
19           7.1     Timing of Challenges. Any Party or Non-Party may challenge a Confidentiality or
20    Attorneys’ Eyes Only designation (collectively “Designation”) at any time. Unless a prompt
21    challenge to a Designating Party’s Designation is necessary to avoid foreseeable, substantial
22    unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation, a
23    Party does not waive its right to challenge a Designation by electing not to mount a challenge
24    promptly after the original designation is disclosed.
25           7.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
26    process by providing written notice of each Designation it is challenging and describing the basis
27    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
28    notice must recite that the challenge to the Designation is being made in accordance with this
                                                       -7-               Case No. 2:19-cv-00696-JAM-EFB
                                                              AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 8 of 17


 1    specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
 2    good faith and must begin the process by conferring directly (in voice to voice dialogue; other
 3    forms of communication are not sufficient) within 14 days of the date of service of notice. In
 4    conferring, the Challenging Party must explain the basis for its belief that the Designation was
 5    not proper and must give the Designating Party an opportunity to review the designated material,
 6    to reconsider the circumstances, and, if no change in designation is offered, to explain the basis
 7    for the chosen Designation. A Challenging Party may proceed to the next stage of the challenge
 8    process only if it has engaged in this meet and confer process first or establishes that the
 9    Designating Party is unwilling to participate in the meet and confer process in a timely manner.
10           7.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
11    intervention, the Designating Party shall file and serve a motion to retain the Designation under
12    Eastern District Local Rule 230 and 251 (and in compliance with Civil Local Rule 141 and
13    141.1, if applicable) within 21 days of the initial notice of challenge or within 14 days of the
14    parties agreeing that the meet and confer process will not resolve their dispute, whichever is
15    earlier. Each such motion must be accompanied by a competent declaration affirming that the
16    movant has complied with the meet and confer requirements imposed in the preceding
17    paragraph. Failure by the Designating Party to make such a motion including the required
18    declaration within 21 days (or 14 days, if applicable) shall automatically waive the Designation
19    for each challenged designation. In addition, the Challenging Party may file a motion
20    challenging a Designation at any time if there is good cause for doing so, including a challenge
21    to the Designation of a deposition transcript or any portions thereof. Any motion brought
22    pursuant to this provision must be accompanied by a competent declaration affirming that the
23    movant has complied with the meet and confer requirements imposed by the preceding
24    paragraph.
25           The burden of persuasion in any such challenge proceeding shall be on the Designating
26    Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
27    unnecessary expenses and burdens on other parties) may expose the Challenging Party to
28    sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
                                                       -8-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 9 of 17


 1    file a motion to retain confidentiality as described above, all parties shall continue to afford the
 2    material in question the level of protection to which it is entitled under the Producing Party’s
 3    designation until the court rules on the challenge.
 4    8.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5           8.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
 6    or produced by another Party or by a Non-Party in connection with this case only for
 7    prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
 8    disclosed only to the categories of persons and under the conditions described in this Order.
 9    When the litigation has been terminated, a Receiving Party must comply with the provisions of
10    section 14 below (FINAL DISPOSITION).
11           Protected Material must be stored and maintained by a Receiving Party at a location and
12    in a secure manner that ensures that access is limited to the persons authorized under this Order.
13           8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
14    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
15    disclose any information or item designated “CONFIDENTIAL” only to:
16                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
17    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
18    information for this litigation and who have signed the “Acknowledgment and Agreement to Be
19    Bound” that is attached hereto as Exhibit A;
20                   (b)     the officers, directors, and employees (including House Counsel) of the
21    Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
22    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                   (c)     Experts (as defined in this Order) of the Receiving Party to whom
24    disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
25    and Agreement to Be Bound” (Exhibit A);
26                   (d)     the Court and its personnel;
27                   (e)     court reporters and their staff, professional jury or trial consultants, mock
28    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation
                                                       -9-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 10 of 17


 1    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                     (f)   during their depositions, witnesses in the action to whom disclosure is
 3    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 4    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 5    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
 6    separately bound by the court reporter and may not be disclosed to anyone except as permitted
 7    under this Stipulated Protective Order.
 8                     (g)   the author or recipient of a document containing the information or a
 9    custodian or other person who otherwise possessed or knew the information.
10

11           8.3       Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items. Unless
12    otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving
13    Party may disclose any information or item designated “ATTORNEYS’ EYES ONLY” only to:
14                     (a)   the Receiving Party’s Outside Counsel of Record in this action, as well as
15    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
16    information for this litigation and who have signed the “Acknowledgment and Agreement to Be
17    Bound” that is attached hereto as Exhibit A;
18                     (b)   the Court and its personnel;
19                     (c)   the author or recipient of a document containing the information or a
20    custodian or other person who otherwise possessed or knew the information;
21                     (d)   court reporters and their staff, professional jury or trial consultants, mock
22    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation
23    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
24                     (e)   Experts of the Receiving Party (1) to whom disclosure is reasonably
25    necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
26    Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 8.4(a) below, have
27    been followed.
28           8.4 Procedures for Approving or Objecting to Disclosure of “ATTORNEYS’ EYES
                                                      -10-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 11 of 17


 1    ONLY” Information or Items to Experts.
 2                   (a)        Unless otherwise ordered by the court or agreed to in writing by the
 3    Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any
 4    information or item that has been designated “ATTORNEYS’ EYES ONLY” first must make a
 5    written request to the Designating Party that (1) identifies the general categories of
 6    “ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks permission to
 7    disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of his or
 8    her primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
 9    Expert’s current employer(s), (5) identifies each person or entity from whom the Expert has
10    received compensation or funding for work in his or her areas of expertise or to whom the expert
11    has provided professional services, including in connection with a litigation, at any time during
12    the preceding five years, 1 and (6) identifies (by name and number of the case, filing date, and
13    location of court) any litigation in connection with which the Expert has offered expert
14    testimony, including through a declaration, report, or testimony at a deposition or trial, during the
15    preceding five years. 2
16                   (b)        A Party that makes a request and provides the information specified in the
17    preceding respective paragraphs may disclose the subject Protected Material to the identified
18    Expert unless, within 14 days of delivering the request, the Party receives a written objection
19    from the Designating Party. Any such objection must set forth in detail the grounds on which it is
20    based.
21                   (c)        A Party that receives a timely written objection must meet and confer with
22

23

24    1
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-
25    party, then the Expert should provide whatever information the Expert believes can be disclosed
      without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
26    shall be available to meet and confer with the Designating Party regarding any such engagement.
      2
27      It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
      limited work prior to the termination of the litigation that could foreseeably result in an improper
28    use of the Designating Party’s “ATTORNEYS’ EYES ONLY” information.

                                                        -11-              Case No. 2:19-cv-00696-JAM-EFB
                                                               AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 12 of 17


 1    the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
 2    agreement within seven days of the written objection. If no agreement is reached, the Party
 3    seeking to make the disclosure to the Expert may file and serve a motion under Eastern District
 4    Local Rule 230 and 251 (and in compliance with Civil Local Rule 141 and 141.1, if applicable)
 5    seeking permission from the court to do so. Any such motion must describe the circumstances
 6    with specificity, set forth in detail the reasons why the disclosure to the Expert is reasonably
 7    necessary, assess the risk of harm that the disclosure would entail, and suggest any additional
 8    means that could be used to reduce that risk. In addition, any such motion must be accompanied
 9    by a competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
10    the extent and the content of the meet and confer discussions) and setting forth the reasons
11    advanced by the Designating Party for its refusal to approve the disclosure.
12           In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden
13    of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
14    outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
15    9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
16           LITIGATION

17           If a Party is served with a subpoena or a court order issued in other litigation that compels
18    disclosure of any information or items designated in this action as “CONFIDENTIAL” or
19    “ATTORNEYS’ EYES ONLY”, that Party must:
20                   (a)     promptly notify in writing the Designating Party. Such notification shall
21    include a copy of the subpoena or court order;
22                   (b)     promptly notify in writing the party who caused the subpoena or order to
23    issue in the other litigation that some or all of the material covered by the subpoena or order is
24    subject to this Protective Order. Such notification shall include a copy of this Stipulated
25    Protective Order; and (c) cooperate with respect to all reasonable procedures sought to be
26    pursued by the Designating Party whose Protected Material may be affected.
27           If the Designating Party timely seeks a protective order, the Party served with the
28    subpoena or court order shall not produce any information designated in this action as
                                                       -12-              Case No. 2:19-cv-00696-JAM-EFB
                                                              AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 13 of 17


 1    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a determination by the court
 2    from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
 3    permission. The Designating Party shall bear the burden and expense of seeking protection in
 4    that court of its confidential material – and nothing in these provisions should be construed as
 5    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from
 6    another court.
 7    10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 8           LITIGATION

 9                     (a)   The terms of this Order are applicable to information produced by a Non-
10    Party in this action and designated as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY”.
11    Such information produced by Non-Parties in connection with this litigation is protected by the
12    remedies and relief provided by this Order. Nothing in these provisions should be construed as
13    prohibiting a Non-Party from seeking additional protections.
14                     (b)   In the event that a Party is required, by a valid discovery request, to
15    produce a Non-Party’s confidential information in its possession, and the Party is subject to an
16    agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
17    Party shall:
18                           (1)     promptly notify in writing the Requesting Party and the Non-Party
19    that some or all of the information requested is subject to a confidentiality agreement with a
20    Non-Party;
21                           (2)     promptly provide the Non-Party with a copy of the Stipulated
22    Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
23    description of the information requested; and
24                           (3)     make the information requested available for inspection by the
25    Non-Party.
26                     (c)   If the Non-Party fails to object or seek a protective order from this court
27    within 14 days of receiving the notice and accompanying information, the Receiving Party may
28    produce the Non-Party’s confidential information responsive to the discovery request. If the
                                                      -13-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 14 of 17


 1    Non-Party timely seeks a protective order, the Receiving Party shall not produce any information
 2    in its possession or control that is subject to the confidentiality agreement with the Non-Party
 3    before a determination by the court. Absent a court order to the contrary, the Non-Party shall
 4    bear the burden and expense of seeking protection in this court of its Protected Material.
 5    11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 7    Material to any person or in any circumstance not authorized under this Stipulated Protective
 8    Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
 9    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
10    Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
11    made of all the terms of this Order, and (d) request such person or persons to execute the
12    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
13    12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
14           MATERIAL

15           When a Producing Party gives notice to Receiving Parties that certain inadvertently
16    produced material is subject to a claim of privilege or other protection, the obligations of the
17    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
18    provision is not intended to modify whatever procedure may be established in an e-discovery
19    order that provides for production without prior privilege review. Pursuant to Federal Rule of
20    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
21    communication or information covered by the attorney-client privilege or work product
22    protection, the parties may incorporate their agreement in the stipulated protective order
23    submitted to the court.
24    13.    MISCELLANEOUS
25           13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
26    seek its modification by the court in the future.
27           13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
28    Order no Party waives any right it otherwise would have to object to disclosing or producing any
                                                      -14-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 15 of 17


 1    information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
 2    no Party waives any right to object on any ground to use in evidence of any of the material
 3    covered by this Protective Order.
 4           13.3    Filing Protected Material. Without written permission from the Designating Party
 5    or a court order secured after appropriate notice to all interested persons, a Party may not file in
 6    the public record in this action any Protected Material. A Party that seeks to file under seal any
 7    Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed
 8    under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
 9    issue. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local
10    Rule 141(b) is denied by the court, then the Receiving Party may file the information in the
11    public record unless otherwise instructed by the court.
12    14.    FINAL DISPOSITION
13           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
14    Receiving Party must return all Protected Material to the Producing Party or destroy such
15    material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
16    compilations, summaries, and any other format reproducing or capturing any of the Protected
17    Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
18    submit a written certification to the Producing Party (and, if not the same person or entity, to the
19    Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
20    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
21    not retained any copies, abstracts, compilations, summaries or any other format reproducing or
22    capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
25    product, and consultant and expert work product, even if such materials contain Protected
26    Material. Any such archival copies that contain or constitute Protected Material remain subject to
27    this Protective Order as set forth in Section 5 (DURATION).
28
                                                      -15-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 16 of 17


 1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
                                                    BROWN, GEE & WENGER LLP
 3
      DATED:            5/29/2020                          /s/ Katherine F. Wenger
 4                                                  KATHERINE F. WENGER
                                                    Attorneys for Plaintiff Grove Way
 5                                                  Investments LLC
 6
                                                    SHEPPARD MULLIN RICHTER &
 7                                                  HAMPTON LLP
 8
      DATED:           5/29/2020                           /s/ Erinn M. Contreras
 9                                                  ERINN M. CONTRERAS
                                                    Attorneys for Defendant Centene
10                                                  Management Company, LLC
11

12                                    SIGNATURE ATTESTATION

13           I hereby attest that all signatories listed above, on whose behalf this stipulation is

14    submitted, concur in the filing’s content and have authorized the filing.

15
      DATED:           5/29/2020                    SHEPPARD, MULLIN, RICHTER &
16                                                  HAMPTON LLP
17
                                                        /s/ Erinn M. Contreras
18                                                  ERINN M. CONTRERAS
                                                    Attorneys for Centene Management Company,
19                                                  LLC
20

21    PURSUANT TO STIPULATION, IT IS SO ORDERED.

22
      DATED: May 29, 2020                                    /s/ John A. Mendez_______
23                                                           HON. JOHN A. MENDEZ
24

25

26

27

28
                                                      -16-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-00696-JAM-EFB Document 38 Filed 06/01/20 Page 17 of 17


 1                                               EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                              [print or type full name], of
 4                                                           [print or type full address], declare under
 5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
 6    that was issued by the United States District Court for the Eastern District of California on [date]
 7    in the case of Grove Way Investments, LLC v. Centene Management Company, LLC, Case No.
 8    2:19-CV-00696-JAM-EFB. I agree to comply with and to be bound by all the terms of this
 9    Stipulated Protective Order and I understand and acknowledge that failure to so comply could
10    expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11    not disclose in any manner any information or item that is subject to this Stipulated Protective
12    Order to any person or entity except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14    Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
15    Order, even if such enforcement proceedings occur after termination of this action.
16           I hereby appoint                                       [print or type full name] of
17                                                                  [print or type full address and
18    telephone number] as my California agent for service of process in connection with this action or
19    any proceedings related to enforcement of this Stipulated Protective Order.
20    Date: __________________________
21    City and State where sworn and signed: ________________________________
22    Printed name: ________________________________________
23    Signature: ______________________________________
24

25

26

27

28
                                                      -17-              Case No. 2:19-cv-00696-JAM-EFB
                                                             AMENDED STIPULATED PROTECTIVE ORDER
